Citation Nr: 0938789	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral pes 
planus is more severe than contemplated under the current 
rating evaluation of 10 percent, particular with regard to 
the effect the symptomatology has on his work and social 
activities.  The Board finds that a remand is necessary for 
further development of the record.

Specifically, at his June 2009 hearing, the Veteran testified 
as to receiving new orthotics after an October 2008 VA 
treatment appointment.  The most recent VA treatment record 
in the claims file is dated in April 2008.  Thus, a remand is 
required so that the additional, relevant VA treatment 
records dated from April 2008 onward may be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).
   
Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records for 
the Veteran dated from April 2008 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs to include a new 
VA examination, if such is deemed 
warranted, the Veteran's rating claim 
should be readjudicated, to include all 
evidence received since the September 
2008 statement of the case.  If the 
claim remains unresolved to the 
Veteran's satisfaction, the Veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


